Order entered May 1, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-13-01417-CV

                      DUANE K. ROSSMANN, Appellant/Cross-Appellee

                                                    V.

          BISHOP COLORADO RETAIL PLAZA, L.P., Appellee/Cross-Appellant

                                                AND

                 DUFEK MASSIF HOSPITAL CORPORATION, Appellant

                                                    V.

                   BISHOP COLORADO RETAIL, PLAZA, L.P., Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-00282

                                              ORDER
       We enter, on our own motion, this order clarifying the parties’ briefing schedule. When,

as here, a cross-appeal has been timely filed, the briefs to be filed by the parties are:

       (a)      the appellant’s brief;

       (b)     a combined appellee’s and cross-appellant’s brief;

       (c)     a combined appellant’s reply and cross-appellee’s brief; and

       (d)     the cross-appellant’s reply brief.
See 5th Tex. App. (Dallas) Loc. R. 10.1. Under local rule 10.3, appellant’s brief is due no later

than thirty days after the date the record is filed with the Court, and the combined appellee’s and

cross-appellant’s brief is due no later than thirty days after the date the appellant’s brief is filed.

See id. 10.3.

       The record here was filed February 26, 2014, making the briefs of appellants Duane K.

Rossmann and Dufek Massif Hospital Corporation due March 28, 2014 and Bishop Colorado

Retail, Plaza, L.P.’s combined appellee’s and cross-appellant’s brief due thirty days from the

filing of Rossmann’s and Dufek’s briefs. Dufek filed its brief the same day the record was filed,

triggering in the Court’s case management system the thirty-day deadline for the filing of

Bishop’s brief even though Rossmann had not yet filed his brief and the filing deadline had not

passed. Bishop obtained an extension of time and filed a responsive brief to Dufek’s brief on

April, 25, 2014. That same day, Rossmann filed an extension motion and tendered his brief.

       Because our local rules require the filing of a combined appellee’s and cross-appellant’s

brief and the filing deadline for Bishop’s brief was prematurely triggered, we STRIKE Bishop’s

April 25, 2014 brief. We GRANT Rossmann’s extension motion and ORDER Rossmann’s

brief filed as of the date of this order. We further ORDER Bishop to file a combined appellee’s

and cross-appellant’s brief no later than June 2, 2014. To ensure proper submission of this

appeal, we DIRECT the Clerk of the Court to remove the previous deadlines for the filing of

Bishop’s brief. This case will be at issue when Rossmann’s reply/cross-appellee’s brief is filed.



                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE